                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

SHAWANA SANDERS, on their
own and on behalf of all
similarly           situated
individuals   and   KENYATTA
WILLIAMS, on their own and
on behalf of all similarly
situated individuals,

             Plaintiffs,

v.                                Case No:   2:18-cv-555-FtM-99CM

GLOBAL   RADAR   ACQUISTION,
LLC,    d/b/a   GLOBAL    HR
RESEARCH, a foreign for-
profit corporation, f/k/a
RADAR POST-CLOSING HOLDING
COMPANY, INC., f/k/a GLOBAL
HR RESEARCH, INC.,

             Defendant.


                            OPINION AND ORDER

     This matter comes before the Court on defendant’s Motion to

Dismiss Plaintiffs’ Amended Complaint (Doc. #23) filed on October

26, 2018.     Plaintiffs filed a Response in Opposition (Doc. #29)

on November 30, 2018.      For the reasons set forth below, the Motion

is denied.

                                   I.

     This is a fair credit reporting case relating to employment

background checks that seeks to hold defendant Global HR Research

liable for failing to obtain certain certifications required by
the Fair Credit Reporting Act, 15 U.S.C. § 1601 et seq. (FCRA).

The case has been filed as a putative nationwide class action.

The issue presented here is whether plaintiffs have Article III

standing to pursue such a claim.

     Plaintiffs were employed by non-party Naples Hotel Group, LLC

but were terminated from employment based on the contents of their

consumer reports (often called “background checks”) provided to

the hotel by defendant Global HR, a consumer reporting agency.

Plaintiffs do not allege that the information in the reports was

inaccurate.   Instead, plaintiffs allege that Global HR failed to

obtain certain certifications from Naples Hotel Group required by

the FCRA before providing the reports.   Originally filed in state

court before removal, plaintiffs are currently proceeding on a

one-count Amended Complaint (Doc. #20) for “failure to obtain

certification prior to furnishing a consumer report for employment

purposes in violation of 15 U.S.C. § 1681b(b)(1)(A).”

     Defendant argues that the Amended Complaint (Doc. #20) should

be dismissed pursuant to Federal Rule of Civil Procedure 12(b)(1) 1


     1 “Rule 12(b)(1) motions to dismiss for lack of subject matter
jurisdiction can be asserted on either facial or factual grounds.”
Carmichael v Kellogg, Brown & Root Serv., Inc., 572 F.3d 1271,
1279 (11th Cir. 2009). On factual attack, the Court is free to
consider matters outside the pleadings – such as testimony and
affidavits – in order to determine whether it has jurisdiction to
hear the case. See Lawrence v. Dunbar, 919 F.2d 1525, 21529 (11th
Cir. 1990).    Here, defendant presents no matters outside the
pleadings and the Court assumes their attack is facial.       “On a
facial attack, a plaintiff is afforded safeguards similar to those


                              - 2 -
for lack of Article III standing.   Specifically, defendant asserts

that plaintiffs fail to allege that any of their actions caused

plaintiffs concrete harm that is fairly traceable to Global HR, as

required by Spokeo, Inc. v. Robins, 136 S. Ct. 1540 (2016) and its

progeny.   Plaintiffs respond that defendant violated their right

to privacy by compiling their personal, private, and sensitive

information into a consumer report and furnishing it to Naples

Hotel Group without a permissible purpose, since Global HR did not

follow the FCRA protections in place to protect such sensitive

information. 2

                    II. The Amended Complaint

     The Court first outlines plaintiffs’ FCRA claim as set forth

in the Amended Complaint.

     Naples Hotel Group operates hotels in several states and used

the services of an organization that provides employee staffing

and leasing services under the trade names “Oasis Outsourcing” and

“A1 HR” (collectively, “A1 HR”).      (Doc. #20, ¶¶ 6, 7.)   A1 HR

leases employees to their employer-clients, providing an array of



provided in opposing a Rule 12(b)(6) motion – the court must
consider the allegations of the complaint to be true.” Id. at
1529.
     2 Plaintiffs also allege that they suffered an “informational
injury”; were deprived of their ability to contest or discuss with
Naples Hotel Group the content of their consumer reports; and that
Global HR was unjustly enriched by selling plaintiffs’ consumer
reports to Naples Hotel Group when defendant had no statutory basis
on which to release the reports. (Doc. #20, ¶ 42.)



                              - 3 -
administrative services and insurance coverages.           (Id., ¶ 6.)      A1

HR’s clients, including Naples Hotel Group, make their own hiring

and firing decisions.     (Id.)         As an A1 HR client, Naples Hotel

Group could use Global HR’s online portal to obtain consumer

reports for employment purposes.          (Id., ¶ 8.)

       Naples Hotel Group required that plaintiffs sign documents

titled “Notice and Acknowledgment”, purportedly authorizing Naples

Hotel Group to procure their consumer reports for employment

purposes.     (Doc. #20, ¶ 24.)     Global HR supplied the “Notice and

Acknowledgement” forms, which plaintiffs allege did not comply

with the FCRA.    (Id., ¶ 31.)     Naples Hotel Group used A1 HR’s web-

based portal to obtain plaintiffs’ consumer reports from Global

HR; however, Naples Hotel Group never certified compliance with

the FCRA before obtaining the consumer reports from Global HR.

(Id., ¶¶ 27-28.)

       The FCRA provisions that plaintiffs allege Global HR violated

by providing consumer reports for employment purposes without

certification from A1 HR’s clients that they would abide by FCRA’s

disclosure,    authorization,     and    notice   requirements   are   at   15

U.S.C. § 1681b(b)(1)(A)(i)-(ii), (b)(2), and (b)(3) (Doc. #20, ¶

12).    These provisions state:




                                   - 4 -
    (b) Conditions for Furnishing and Using Consumer Reports
        for Employment Purposes

          (1) Certification from User 3 – A consumer reporting
          agency may furnish a consumer report for employment
          purposes only if –

                     (A) the person who obtains such report
                     from the agency certifies to the agency
                     that –

                          (i) the person has complied with
                          paragraph (2) with respect to the
                          consumer report, and the person will
                          comply with paragraph (3) with
                          respect to the consumer report if
                          paragraph (3) becomes applicable;
                          and

                          (ii) information from the consumer
                          report will not be used in violation
                          of any applicable Federal or State
                          equal employment opportunity law or
                          regulation . . .

                (2) Disclosure to Consumer

                     (A) In general – Except as provided by
                     subparagraph (B), a person may not
                     procure a consumer report, or cause a
                     consumer report to be procured, for
                     employment purposes with respect to any
                     consumer, unless –

                          (i)   a   clear   and   conspicuous
                          disclosure has been made in writing
                          to the consumer at any time before
                          the report is procured or caused to
                          be procured, in a document that
                          consists solely of the disclosure,
                          that a consumer report may be
                          obtained for employment purposes;
                          and


    3    The “User” who obtained the report here is Naples Hotel
Group.



                               - 5 -
                           (ii) the consumer has authorized in
                           writing (which authorization may be
                           made on the document referred to in
                           clause (i)) the procurement of the
                           report by that person.

                             * * *

                 (3) Conditions on Use for Adverse Actions

                      (A) In general – Except as provided by
                      subparagraph (B), in using a consumer
                      report for employment purposes, before
                      taking any adverse action based in whole
                      or in part on the report, the person
                      intending to take such adverse action
                      shall provide to the consumer to whom the
                      report relates –

                           (i) a copy of the report; and

                           (ii) a description in writing of the
                           rights of the consumer under this
                           subchapter, as prescribed by the
                           Bureau under section 1681g(c)(3) of
                           this title.

     Plaintiffs allege they were terminated on October 5, 2016

based upon the consumer reports Global HR unlawfully furnished to

Naples Hotel Group and were never provided with pre-adverse action

notification required by the FCRA.       (Doc. #20, ¶ 33.)        They

further allege that Global HR invaded their “right of privacy” by

providing   their     confidential   information   without   proper

authorization.

     Plaintiffs sue on behalf of a putative class consisting of:

     All employees and job applicants in the United States
     who were the subject of a consumer report furnished by
     Global HR Research that was provided without the user’s
     certification of compliance with 15 U.S.C. § 1681b(b)(2)



                                - 6 -
     and 15 U.S.C. § 1681b(b)(3), within five years of the
     filing of this lawsuit through the date of final judgment
     in this action.

(Doc. #20, ¶ 14.)     Plaintiffs allege that defendant willfully

violated the FCRA.   (Id., ¶¶ 50-56.)

                III. FCRA and Article III Standing

     Congress created the Fair Credit Reporting Act in 1970 “to

ensure fair and accurate credit reporting, promote efficiency in

the banking system, and protect consumer privacy.”         Safeco Ins.

Co. of Am. v. Burr, 551 U.S. 47, 52 (2007).     In pursuit of this

goal, the Act “imposes a host of requirements concerning the

creation and use of consumer reports,” Spokeo, 136 S. Ct. at 1545,

and makes any consumer reporting agency that willfully violates

one of these requirements with respect to a consumer liable to

that consumer for actual, statutory, or punitive damages, 15 U.S.C.

§ 1681n(a).   Congress was concerned that employers’ authority to

obtain consumer reports on job applicants “may create an improper

invasion of privacy.”    S. Rep. No. 104-185, at 35 (1995).        The

stand-alone disclosure requirement is designed to decrease the

risk of a job applicant unknowingly providing consent to the

dissemination of his or her private information.     Id.

     Even a plaintiff who has statutory standing (i.e., has stated

a cause of action) must have constitutional standing to bring the

claim.   This threshold requirement “must be addressed prior to and

independent of the merits of a party’s claims.”    Common Cause/Ga.



                               - 7 -
v.   Billups,       554    F.3d     1340,      1349    (11th     Cir.      2009)      (citation

omitted).

       To establish Article III standing, a “plaintiff must have (1)

suffered an injury in fact, (2) that is fairly traceable to the

challenged conduct of the defendant, and (3) that is likely to be

redressed by a favorable judicial decision.”                           Spokeo, 136 S. Ct.

at 1547 (citing Lujan v. Defs. of Wildlife, 504 U.S. 555, 560–61

(1992)).      See also Bank of America Corp. v. City of Miami, Florida,

137 S. Ct. 1296, 1302 (2017); Nicklaw v. Citimortgage, Inc., 839

F.3d   998,    1001–02          (11th   Cir.    2016).         Defendant        asserts     that

plaintiffs         fail    to    sufficiently         plead     the    first     and    second

requirements.

       (1)    Injury in Fact

       Relying mainly on Spokeo, defendant argues that plaintiffs

have only alleged a bare procedural violation of the statute,

without      any    resulting       harm,   which       is    per     se   insufficient       to

establish standing.              Plaintiffs respond that they have standing

in part based upon an invasion of privacy theory, and not upon a

bare procedural statutory violation.

       “To establish injury in fact, a plaintiff must show that he

or she suffered ‘an invasion of a legally protected interest’ that

is ‘concrete and particularized’ and ‘actual or imminent, not

conjectural        or     hypothetical.’”             Spokeo,    136       S.   Ct.    at   1548

(quoting Lujan, 504 U.S. at 560).                     In Spokeo, the plaintiff filed



                                            - 8 -
a class-action complaint, alleging certain procedural violations

of the FCRA against an online “people search engine” operator

accused of creating inaccurate consumer reports.                136 S. Ct. at

1544.    The Spokeo case primarily concerned the injury-in-fact

element,   addressing      the    “concrete    injury”   requirement.      The

Supreme Court noted that a “concrete injury” “must be ‘de facto’;

that is, it must actually exist.”             136 S. Ct. at 1548.      But the

Supreme Court also recognized that “concrete” does not necessarily

mean “tangible,” and “intangible injuries can nevertheless be

concrete.”      Id.      “In   determining    whether    an   intangible   harm

constitutes injury in fact, both history and the judgment of

Congress play important roles.”          Id. (emphasis added).        “[I]t is

instructive to consider whether an alleged intangible harm has a

close relationship to a harm that has traditionally been regarded

as providing a basis for a lawsuit in English or American courts.”

Id.   And Congress may “elevate to the status of legally cognizable

injuries     concrete,    de     facto   injuries   that      were   previously

inadequate in law.”       Id. (alteration adopted) (quoting Lujan, 504

U.S. at 578).    An injury is “particularized” if it “affect[s] the

plaintiff in a personal and individual way.”             Id. at 1548 (quoting

Lujan, 504 U.S. at 560 n.1).

      The Supreme Court also recognized that a plaintiff does not

automatically satisfy the injury-in-fact requirement “whenever a

statute grants a person a statutory right and purports to authorize



                                     - 9 -
that person to sue to vindicate that right.”           Id. at 1549.          For

example, a plaintiff could not allege a “bare procedural violation”

absent harm and satisfy the injury-in-fact requirement. 4             Id.

     In Church v. Accretive Health, Inc., 654 F. App’x 990 (11th

Cir. 2016) (per curium), the Eleventh Circuit examined whether a

plaintiff had standing to bring a claim under the FDCPA arising

from receipt of a letter advising her that she owed a debt, but

not including certain disclosures required by the FDCPA.                     The

Eleventh    Circuit    first   addressed      defendant’s    argument       that

“Church’s   injury     [was]   not   sufficiently   concrete     to   support

Article III standing because Church incurred no actual damages

from Accretive Health’s violation of the FDCPA.”            Id. at 992.     The

Eleventh Circuit stated:

            The FDCPA creates a private right of action,
            which Church seeks to enforce.         The Act
            requires that debt collectors include certain
            disclosures in an initial communication with
            a debtor, or within five days of such
            communication.      The FDCPA authorizes an
            aggrieved debtor to file suit for a debt
            collector’s failure to comply with the Act.
            Thus, through the FDCPA, Congress has created
            a new right — the right to receive the required
            disclosures in communications governed by the
            FDCPA — and a new injury — not receiving such
            disclosures.

            It is undisputed that the letter Accretive
            Health sent to Church did not contain all of

     4 The Spokeo     court cited an agency’s dissemination of a wrong
consumer zip code     as an example of a statutory violation for which
the FCRA purports     to provide redress, but which likely causes harm
too “abstract” to     confer standing. 136 S. Ct. at 1550.



                                     - 10 -
           the FDCPA’s required disclosures. Church has
           alleged that the FDCPA governs the letter at
           issue, and thus, alleges she had a right to
           receive   the   FDCPA-required    disclosures.
           Thus, Church has sufficiently alleged that she
           has sustained a concrete — i.e., “real” —
           injury because she did not receive the
           allegedly required disclosures. The invasion
           of Church’s right to receive the disclosures
           is not hypothetical or uncertain; Church did
           not receive information to which she alleges
           she was entitled. While this injury may not
           have resulted in tangible economic or physical
           harm that courts often expect, the Supreme
           Court has made clear an injury need not be
           tangible to be concrete. Rather, this injury
           is one that Congress has elevated to the
           status of a legally cognizable injury through
           the    FDCPA.    Accordingly,    Church    has
           sufficiently alleged that she suffered a
           concrete injury, and thus, satisfies the
           injury-in-fact requirement.

Id. at 994-95 (internal footnotes and citations omitted).

     Here, the injuries alleged in the Amended Complaint are not

mere “procedural” statutory violations; rather, they are precisely

a kind of harm the FCRA aims to prevent.         Namely, the distribution

of consumer reports without the proper, required disclosures.             In

enacting     the   FCRA,   Congress    was    expressly    concerned   about

protecting    consumer     privacy,   and    therefore    required   consumer

reporting agencies to comply with the strictures they set forth.

The statute specifically states that a consumer reporting agency

may furnish a consumer report “only if” it certifies that certain

conditions have been met including disclosure to consumers and




                                  - 11 -
that the user will comply with certain requirements before taking

adverse action against the consumer.

     “The actual or threatened injury required by Art. III may

exist solely by virtue of ‘statutes creating legal rights, the

invasion of which creates standing . . . .’”        Warth v. Seldin, 422

U.S. 490, 500 (1975) (quoting Linda R.S. v. Richard D., 410 U.S.

614, 617 n.2 (1973)).      Here, the FCRA is a consumer protection

statute in which Congress conferred upon all consumers the right

to   protection   of    their   private   information   unless   certain

conditions and procedures were followed which plaintiffs seek to

enforce.     Congress    “has   the   power   to   define   injuries   and

articulate chains of causation that will give rise to a case or

controversy where none existed [at common law] before.”           Spokeo,

136 S. Ct. at 1549.       Thus, the Court finds that based on the

allegations that plaintiffs’ consumer reports were divulged even

though the FCRA was not adhered to, plaintiffs have alleged a

particularized and concrete injury sufficient to confer Article

III standing. 5   See Church, 654 F. App’x at 994-95 (not receiving

information to which one is statutorily entitled is a “concrete”

injury).


     5 Because the Court has determined that invasion of privacy
is a sufficient injury to establish constitutional standing,
plaintiffs’ remaining allegations of harm, including informational
injury, deprivation of their ability to contest or discuss with
Naples Hotel Group the content of their consumer reports, and
unjust enrichment need not be addressed.



                                 - 12 -
       (2)     Fairly Traceable

       The    Court     next   determines        whether    plaintiffs’       injury    is

fairly traceable to Global HR’s actions.                    See Bank of Am. Corp.,

2017 WL 1540509, at *6.               This requirement is satisfied when the

claimed injury flows from defendant’s conduct.                       Mulhall v. UNITE

HERE Local 355, 618 F.3d 1279, 1290 (2010).                    “Even a showing that

a plaintiff’s injury is indirectly caused by a defendant’s actions

satisfies the fairly traceable requirement.”                     Resnnick v. AvMed,

Inc., 693 F.3d 1317, 1324 (11th Cir. 2012).

       Defendant argues that Naples Hotel Group’s conduct breaks the

causal chain, relieving them of any duty it has to plaintiffs under

the    FCRA.      Defendant       relies      on    Frazier     v.   First    Advantage

Background Services Corp., Civ. No. 3:18cv30, 2018 WL 4568612 (E.D.

Va. Sept. 24, 2018), a non-published, non-binding district court

opinion.       The Frazier case involved similar facts to this case and

found   that     even    if    the    injuries      plaintiff    suffered      from    the

allegedly      inadequate       disclosure         and   authorization       forms    were

concrete enough to constitute an injury in fact, plaintiff did not

plead facts sufficient to support a reasonable inference that the

injuries were fairly traceable to the actions of defendant because

an    intermediary        stood       directly      between     plaintiff      and     the

challenged conduct that breaks the causal chain.                     Id. at *9.       Even

so, the FCRA does not limit a consumer’s private right of action

to    those    offenders       with    whom   consumers       have   direct    contact.



                                         - 13 -
Although the Eleventh Circuit has not spoken definitely on this

exact issue, the Eleventh Circuit has stated that “even a showing

that a plaintiff’s injury is indirectly caused by a defendant’s

actions satisfied the fairly traceable requirement.”              Resnick, 693

F.3d at 1324.       That standard has been satisfied here, and the

Court declines defendant’s invitation to look elsewhere.

      Plaintiffs’    allegations      are   sufficient    to   “fairly   trace”

their injuries to Global HR’s actions.                Plaintiffs allege that

defendant     provided   the   consumer     reports    without   the   required

authorizations (which the Court accepts as true) in violation of

the   FCRA.     Thus,    plaintiffs    have   satisfied    this    element   of

standing.

      Accordingly, it is hereby

      ORDERED AND ADJUDGED:

      Defendant’s Motion to Dismiss Plaintiffs’ Amended Complaint

(Doc. #23) is DENIED.

      DONE and ORDERED at Fort Myers, Florida, this __7th__ day of

January, 2019.




Copies:
Counsel of Record




                                   - 14 -
